This cause having been heretofore subjected to the Court upon the transcript of the record of the decree herein and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it is considered, *Page 978 
ordered and decreed by the court that the decree of the Circuit Court appealed from herein be, and the same is, hereby affirmed.
STRUM, C.J., AND ELLIS AND BROWN, J.J., concur.